 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   NORTHGATE PLAZA HOMEOWNERS
     ASSOCIATION,
10
                          Plaintiff,                           NO. C21-509RSL
11
                  vs.
12                                                             ORDER VACATING STANDING
     WESTCHESTER SURPLUS LINES                                 ORDER AT DKT. #4
13   INSURANCE COMPANY, et al.,
14
                          Defendants.
15

16
          The Court’s Standing Order at Dkt. #4, entered April 18, 2021, in the above captioned case, is
17
     hereby VACATED.
18

19
          DATED this 3rd day of May, 2021.
20

21

22                                             A
                                               Robert S. Lasnik
23
                                               United States District Judge
24

25

26

27

28   ORDER VACATING STANDING ORDER AT DKT. #4
